OPINION
PER CURIAM
The record in this case discloses the'issuance of a permanent injunction by the trial court, enjoining the utilization of a sewage disposal plant of the city of Akrdn, which plant it is shown cost $500,000, without the city being given an opportunity 1o offer any evidence upon the question of whether or not it was maintaining a nuisance in the operation of said plant.
There was some discussion as to whether or not an assistant law director of the city of Akron made an admission before the lower court to the effect that the plant did constitute a nuisance, but assuming that he did make such assertion, it does not appear from the record that he had any authority to bind the city by his admission with reference to the maintenance of a nuisance.
It appears that the order for the erection of the plant in question emanated from the commissioner of health in 1916, and that no order to discontinue the operation of said plant has since been made by the commissioner of health or the state board of health.
While the courts- undoubtedly have authority to enjoin the maintenance of nuisances, yet such injunction should be issued only after full and complete hearing, especially where public property of great value is involved.
No such hearing having been had in the instant case, and the city having been deprived of its day in court by the lower court’s ruling, the judgment of the trial court is reversed, and the cause remanded for further proceedings according to law.
WILLIAMS, FUNK and STEVENS, JJ, concur in judgment,